Palmer-Williams v Rubin (2020 NY Slip Op 05517)





Palmer-Williams v Rubin


2020 NY Slip Op 05517


Decided on October 7, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2017-09793
 (Index No. 60867/14)

[*1]Zelma Palmer-Williams, respondent,
vMichael R. Rubin, et al., defendants, Nadereh Rafat, et al., appellants.


Schiavetti, Corgan, DiEdwards, Weinberg & Nicholson, LLP, New York, NY (Samantha E. Quinn of counsel), for appellants.
Meagher & Meagher, P.C., White Plains, NY (Merryl F. Weiner of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for medical malpractice, the defendants Nadereh Rafat and Nadereh Rafat, M.D., P.C., appeal from an order of the Supreme Court, Westchester County (Joan B. Lefkowitz, J.), dated July 14, 2017. The order, insofar as appealed from, granted that branch of the plaintiff's motion which was to impose sanctions upon the defendants Nadereh Rafat and Nadereh Rafat, M.D., P.C., for spoliation of evidence to the extent of directing an adverse inference charge at the time of trial.
ORDERED that the appeal is dismissed as academic in light of our determination on a related appeal (see Palmer-Williams v Rubin , ___AD3d___ [Appellate Division Docket No. 2019-06604; decided herewith]), in which the order before us on this appeal is being vacated.
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court